DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3 and 5-11, drawn to a “Fibrous Structure,” classified in D21H.
II. Claims 20-23, drawn to a “Method of Making a Fibrous structure,” classified in D21F.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by materially different process of making, such as using crosslinked softwood or non-wood fibers in the outer layers, instead of crosslinked hardwood fibers. Also the product as claimed does not have to be calendered.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Sullivan on February 07, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-3and 5-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zawadzki et al., (hereafter Zawadzki), WO 2016/137492 A1 (Equivalent US Patent Application Publication No. 2019/0309482 has been used for easier reference, i.e., reference to paragraphs numbers instead of page and lines numbers) as evidenced by Zawadzki et al.,  WO 2018/144309 A1, (hereafter Zawadzki’09).
 With regard to claims 1, 6 and 10, Zawadzki teaches a fibrous product, tissues, which can be multilayer or multiply tissues including cross-linked fibers in one or more layers and an adjacent layer consisting only of non-crosslinked fibers; see abstract and ¶-[0012]. In a three layer system it would be obvious to sandwich the non-crosslinked fiber layer between the two outer layers containing cross-linked fibers and thus both outer layers would be adjacent to the layers containing the cross-linked fibers. Zawadzki in ¶-[0012] discloses amount of crosslinked fibers in ranges overlapping the claimed range and in ¶-[0013] shows GMT also falling within the claimed range. TS7 values falling within the claimed range is shown on ¶-[0039]. Zawadzki teaches that the product can be made using any known papermaking technique, but only exemplify wet-pressed tissues; however using a non-compressive process of making wet-laid paper, such as through-air-drying, would have been obvious to one of ordinary skill in the art because such process is well-known in the art1 and thus one of ordinary skill in the art would have reasonable expectation of success if such process were used to make the tissue of the reference, Zawadzki. Note that doing so the bulk is increased, since it is a well-known fact that non-compressive papermaking processes makes a bulkier fibrous product and that the use of cross-linked fibers increases the bulk without affecting, at least too much, the tensile strength. The latter is actually disclosed by Zawadzki on ¶-[0007]. As to the TS750 this property must be inherent to a tissue made by the reference since all the other properties are within the claimed range and if the reference uses a non-compressive process, e.g., through-drying, the sheet bulk would increase while maintaining the tensile and softness within the range disclosed by the reference. Moreover, Zawadzki’09 evidences that when a through-air-dried tissue is made with the outer layers comprising cross-lined fibers and a middle layer only containing un-crosslinked fibers the TS750 falls within the claimed range; see example on page 15 through 17 and Table 1, which shows TS750 of 47.512. 
With regard to claims 2 and 8, Zawadzki teaches tissues with GMT and Stiffness Index falling within the claimed range; see ¶-[0009], [0033].
Regarding to claims 3 and 9, Zawadzki discloses sheet bulk in which the upper ranges is the same as the lower range of the claim. Note however, that the sheet bulk of the non-compressive tissue product would be greater than 12.0.
 With regard to claims 5 and 11, Zawadzki teaches the same crosslinking agents as claimed; see ¶-[0011].
As to claim 7, Zawadzki discloses tissue having a preferred basis weight in the same range as claimed; see ¶-[0031].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Multilayer Non-Compressive Dewatered Fibrous Structure Comprising Crosslinked Fibers.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        
JAF


    
        
            
    

    
        1 Evidence is provided in the references cited in the attached PTO-892, but if more is required, it would be provided in the next office action.
        2 Note that it has been held that “Factual Reference(s) Need Not Antedate” In re Langer, 183 USPQ 288 (CCPA 1974).